In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO.  09-07-041 CV

______________________

 
IN RE RICHARD WHEELER




Original Proceeding




MEMORANDUM OPINION
 On January 22, 2007, Richard Wheeler filed a petition for writ of mandamus.  We
requested a response from the real party in interest.  On January 23, 2007, the trial court
withdrew the order at issue in this mandamus proceeding.  This original proceeding is moot.
	Accordingly, this original proceeding is dismissed without regard to the merits of the
issues raised in the petition for writ of mandamus.
	WRIT DISMISSED.
									PER CURIAM
Opinion Delivered January 25, 2007

Before Gaultney, Kreger, and Horton, J.J.